On the ground that part of the items allowed relate to matters that were irrelevant and unnecessary, the order appealed from is unanimously modified so as to provide: (1) that items 1 and 2 be limited to identification of the policies of insurance numbered therein issued by defendant, the receipt in evidence of such policies at such examination, and proof of delivery thereof; and (2) that there be stricken out item 9 and, from item 7, the words “and defendant’s investigations incidental thereto ”, and, as so modified the order is affirmed, with $20 costs and disbursements to the appellant. The date for the examination to proceed shall he fixed in the order. Settle order on notice. Present — Peck, P. J., Dore, Breitel, Bastow and Bergan, JJ.